UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7830


DWAYNE E. FREEMAN,

                     Petitioner - Appellant,

              v.

SCOTLAND COUNTY,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:19-hc-02103-FL)


Submitted: June 18, 2020                                          Decided: June 22, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwayne E. Freeman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dwayne E. Freeman appeals the district court’s order dismissing his 28 U.S.C.

§ 2241 (2018) petition as duplicative and an improper vehicle for his claims. On appeal,

we confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b).

Because Freeman’s informal brief does not challenge the basis for the district court’s

disposition, Freeman has forfeited appellate review of the court’s order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document;

under Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we affirm the district court’s order. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2